10 U.S. 307 (1810)
6 Cranch 307
DUROUSSEAU AND OTHERS
v.
THE UNITED STATES.
Supreme Court of United States.
March 15, 1810.
*309 Rodney, Attorney-General, and Janes, for the United States.
E. Livingston, contra.
P.B. Key, E. Livingston, C. Lee, and R.G. Harper, for the plaintiffs in error.
*320 Jones, contra.
*312 MARSHALL, Ch. J. delivered the opinion of the court, upon the question of jurisdiction, as follows:
This is the first of several writs of error to sundry judgments rendered by the court of the United States for the territory of Orleans.
The attorney-general having moved to dismiss them, because no writ of error lies from this court to that in any case, or, if in any case, not in such a case as this; the jurisdiction of this court becomes the first subject for consideration.
The act erecting Louisiana into two territories establishes a district court in the territory of Orleans, consisting of one judge who "shall, in all things, have and exercise the same jurisdiction and powers which are, by law, given to, or may be exercised by, the judge of Kentucky district."
On the part of the United States it is contended, that this description of the jurisdiction of the court of New Orleans does not imply a power of revision in this court similar to that which might have been exercised over the judgments of the district court of Kentucky; or, if it does, that a writ of error could not have been sustained to a judgment rendered by the district court of Kentucky, in such a case as this.
On the part of the plaintiffs it is contended, that this court possesses a constitutional power to revise and correct the judgments of inferior courts; or, if not so, that such a power is implied in the act by which the *313 courts of Orleans is created, taken in connection with the judicial act; and that a writ of error would lie to a judgment rendered by the court for the district of Kentucky, in such a case as this.
Every question originating in the constitution of the United States claims, and will receive, the most serious consideration of this court.
The third article of that instrument commences with organizing the judicial department. It consists of one supreme court, and of such inferior courts as congress shall, from time to time, ordain and establish. In these courts is vested the judicial power of the United States.
The first clause of the second section enumerates the ases to which that power shall extend.
The second clause of the same section distributes the powers previously described. In some few cases the supreme court possesses original jurisdiction. The constitution then proceeds thus: "In all the other cases before mentioned the supreme court shall have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations, as the congress shall make."
It is contended that the words of the constitution vest an appellate jurisdiction in this court, which extends to every case not excepted by congress; and that if the court had been created without any express definition or limitation of its powers, a full and complete appellate jurisdiction would have vested in it, which must have been exercised in all cases whatever.
The force of this argument is perceived and admitted. Had the judicial act created the supreme court, without defining or limiting its jurisdiction, it must have been considered as possessing all the jurisdiction which the constitution assigns to it. The legislature would have exercised the power it possessed of creating a supreme court as ordained by the constitution; *314 and, in omitting to exercise the right of excepting from its constitutional powers, would have necessarily left those powers undiminished. The appellate powers of this court are not given by the judicial act. They are given by the constitution. But they are limited and regulated by the judicial act, and by such other acts as have been passed on the subject.
When the first legislature of the union proceeded to carry the third article of the constitution into effect, they must be understood as intending to execute the power they possessed of making exceptions to the appellate jurisdiction of the supreme court. They have not, indeed, made these exceptions in express terms. They have not declared that the appellate power of the court shall not extend to certain cases; but they have described affirmatively its jurisdiction, and this affirmative description has been understood to imply a negative on the exercise of such appellate power as is not comprehended within it.
The spirit as well as the letter of a statute must be respected, and where the whole context of the law demonstrates a particular intent in the legislature to effect a certain object, some degree of implication may be called in to aid that intent.
It is upon this principle that the court implies a legislative exception from its constitutional appellate power in the legislative affirmative description of those powers.
Thus, a writ of error lies to the judgment of a circuit court, where the matter in controversy exceeds the value of 2,000 dollars. There is no express declaration that it will not lie where the matter in controversy shall be of less value. But the court considers this affirmative description as manifesting the intent of the legislature to except from its appellate jurisdiction all cases decided in the circuits where the matter in controversy is of less value, and implies negative words.
This restriction, however, being implied by the court, *315 and that implication being founded on the manifest intent of the legislature, can be made only where that manifest intent appears. It ought not to be made for the purpose of defeating the intent of the legislature.
Having made these observations on the constitution, the court will proceed to consider the acts on which its jurisdiction, in the present case, depends; and, first, to inquire whether it could take cognisance of this case had the judgment been rendered by the district court of Kentucky.
The ninth section of the judicial act describes the jurisdiction of the district courts.
The tenth section declares that the district court of Kentucky, "besides the jurisdiction aforesaid," shall exercise jurisdiction over all other causes, except appeals and writs of error, which are made cognisable in a circuit court, and shall proceed therein in the same manner as a circuit court: "and writs of error and appeals shall lie from decisions therein to the supreme court, in the same causes as from a circuit court to the supreme court, and under the same regulations."
It is contended that this suit, which is an action on a bond conditioned to be void on the relanding of goods within the United States, is one of which the district courts have exclusive jurisdiction, and that a writ of error would not lie to a judgment given in such a case.
This court does not concur with the attorney-general in the opinion that a circuit court has no original jurisdiction in a case of this description. But it is unnecessary to say any thing on this point, because it is deemed clear that a writ of error is given in the case, however this question might be decided.
It would be difficult to conceive an intention in the legislature to discriminate between judgments rendered by the district court of Kentucky, while exercising the powers of a district court, and those rendered by the same court while exercising circuit powers, when it is *316 demonstrated that the legislature makes no distinction in the cases from their nature and character. Causes of which the district courts have exclusive original jurisdiction are carried into the circuit courts, and then become the objects of the appellate jurisdiction of this court. It would be strange if, in a case where the powers of the two courts are united in one court, from whose judgments an appeallies, causes, of which the district courts have exclusive original jurisdiction, should be excepted from the operation of the appellate power. It would require plain words to establish this construction.
But the court is of opinion that the words import no such meaning. The construction given by the attorney-general to the word "therein," as used in the last instance, in the clause of the tenth section, which has been cited, is too restricted. If, by force of this word, appeals were given only in those causes in which the district court acted as a circuit court exercising its original jurisdiction, the legislature would not have added the words, "in the same causes as from a circuit court." This addition, if not an absolute repetition, could only serve to create doubt where no doubt would otherwise exist.
The plain meaning of these words is, that wherever the district court decides a cause which, if decided in a circuit court, either in an original suit, or on an appeal, would be subject to a writ of error from the supreme court, the judgment of the district court shall, in like manner, be subject to a writ of error.
This construction is, if possible, rendered still more obvious by the subsequent part of the same section, which describes the jurisdiction of the district court of Maine in the same terms. Apply the restricted interpretation to the word, "therein," in that instance, and the circuit court of Massachusetts would possess jurisdiction over causes in which the district court of Maine acted as a circuit court; and not over those in which it acted as a district court; a construction which is certainly not to be tolerated.
*317 Had this judgment been rendered by the district court of Kentucky, the jurisdiction of this court would have been perfectly clear.
The remaining question admits of more doubt.
It is said that the words used in the law creating the court of Orleans, describe the jurisdiction and powers of that court, not of this, and that they give no express jurisdiction to this court. Hence it is inferred, with considerable strength of reasoning, that no jurisdiction exists.
If the question depended singly upon the reference made in the law creating the court for the territory of Orleans to the court of Kentucky, the correctness of this reasoning would perhaps be conceded. It would be found difficult to maintain the proposition, that investing the judge of the territory of Orleans with the same jurisdiction and powers which were exercised by the judge of Kentucky, imposed upon that jurisdiction the same restrictions arising from the power of a superior court, as were imposed on the court of Kentucky.
But the question does not depend singly on this reference; it is influenced by other very essential considerations.
Previous to the extension of the circuit system to the western states, district courts were erected in the states of Tennessee and Ohio, and their powers were described in the same terms with those which describe the powers of the court of Orleans. The same reference is made to the district court of Kentucky. Under these laws this court has taken jurisdiction of a cause brought by writ of error from Tennessee. It is true the question was not moved, and, consequently, still remains open. But can it be conceived to have been the intention of the legislature to except, from the appellate jurisdiction of the supreme court, all the causes decided in the western country, except those decided in Kentucky? Can such an intention *318 be thought possible? Ought it to be inferred from ambiguous phrases?
The constitution here becomes all important. The constitution and the laws are to be construed together. It is to be recollected that the appellate powers of the supreme court are defined in the constitution, subject to such exceptions as congress may make. Congress has not expressly made any exceptions; but they are implied from the intent manifested by the affirmative description of its powers. It would be repugnant to every principle of sound construction, to imply an exception against the intent.
This question does not rest on the same principles as if there had been an express exception to the jurisdiction of this court, and its power, in this case, was to be implied from the intent of the legislature. The exception is to be implied from the intent, and there is, consequently, a much more liberal operation to be given to the words by which the courts of the western country have been created.
It is believed to be the true intent of the legislature to place those courts precisely on the footing of the court of Kentucky, in every respect, and to subject their judgments, in the same manner, to the revision of the supreme court. Otherwise the court of Orleans would, in fact, be a supreme court. It would possess greater and less restricted powers than the court of Kentucky, which is, in terms, an inferior court.
The question of jurisdiction being decided, it was stated by the counsel that the seven following cases on the docket, viz. the cases of Bera and others, Connelly and others, Castries and others, Gibbs and others, Childs and others, Clayand ot hers, and Keene and others, against the United States, all from New Orleans, stood upon the same pleas of unavoidable accident; excepting that in the cases of Bera and others, and Connelly and others, the accident was capture by the British, and prevention by superior force from relanding the goods *319 in the United States. The bond in Bera's case was dated the 21st of March, 1808. The condition was the same asin the case of Durousseau.
*322 MARSHALL, Ch. J. delivered an opinion to the following effect:
The court considered many of the points in these cases while they had the case of The United States v. Hall and Worth under consideration, and upon the present argument I understand it to be the unanimous opinion of the court, that the law is for the plaintiffs in error, in all these cases. I cannot precisely say what are the grounds of that opinion; I can only state the reasons which have prevailed in my own mind.
It is true, as contended on the part of the United States, that the legislature is competent to declare what evidence shall be received of the facts offered in excuse for a violation of the letter of a statute.
I also agree with the counsel for the United States, that the words of the statute, "loss by sea or other unavoidable accident," mean loss by sea, or loss by other unavoidable accident.
But the question is, what sort of loss is meant? It must be such a loss as necessarily prevents the party from complying with the condition of the bond. It is not necessary that it should be an actual destruction of the property, but such a loss only as necessarily prevents the relanding of the goods.
This statute is not like that upon which the prosecution was founded in the case cited from Bunbury. Our statute does not require evidence that the goods have "perished in the sea." It only requires proof of such a loss, by an unavoidable accident, as prevents the *323 relanding of the cargo, according to the condition of the bond. When the property is captured, and taken away by the superior force of a foreign power so as to prevent the relanding, it is lost within the meaning of the statute by an unavoidable accident, although the owner may have received a compensation for it.
JOHNSON, J.
I agree with the court in the result of the opinion, but not altogether upon the grounds stated by the Chief Justice. If the act in question will admit of two constructions, that should be adopted which is most consonant with the general principles of reason and justice. I cannot suppose that the legislature meant to do an unjust, or an unreasonable act. No man can be bound to do impossibilities. The legislature must be understood to mean that the party should be excused by showing the occurrence of such circumstances as rendered it impossible to perform the condition of the bond. To make his liability depend upon the mere point of ultimate loss or gain would be unreasonable in the extreme.
LIVINGSTON, J.
I concur in the reversal of these judgments, but not in the construction which the Chief Justice puts upon the third section of the act of March, 1808.
If the relanding of the cargo in the United States had been prevented by any unavoidable accident whatever, although the goods themselves were not lost, it would, in my opinion, have furnished a good defence to this suit.
If the Spanish government had forced a sale of the property; and the proceeds had actually come to the hands of the owners, it would have made no difference. Loss by sea is one excuse; unavoidable accident, whether followed by loss, or not, is another.
*324 WASHINGTON and TODD, Justices, agreed in opinion with Judge Livingston.
Judgment reversed.